Citation Nr: 0910132	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  99-07 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.   


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran served on active duty from December 1941 to April 
1942 and from March 1945 to May 1946.  He was a prisoner of 
war (POW) from April 9 to April 13, 1942.  The Veteran died 
in August 1978.  The appellant is the widow of the Veteran.

In a March 2005 decision, the Board of Veterans' Appeals 
(Board) denied the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death.  An 
appeal followed to the United States Court of Appeals for 
Veterans Claims (Court), and the parties to that appeal 
thereafter jointly moved the Court to vacate the Board's 
decision of March 2005 and remand the matter to the Board for 
further action.  In June 2007, the Court entered a memorandum 
decision granting the parties' joint motion.  

By a February 2008 decision, the Board remanded this case to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, the Republic of the Philippines, for 
additional development.  Specifically, pursuant to the 
Court's June 2007 decision, the Board directed the RO to 
obtain a VA medical opinion regarding whether it was at least 
as likely as not that the Veteran's malaria aggravated his 
pneumonia.  In April 2008, the RO obtained an opinion from 
C.V.C., M.D., which addressed the aforementioned question.  

In a November 2008 decision, the Board once again remanded 
this case.  The Board stated that in June 2008, the 
appellant's attorney-representative had requested that he be 
furnished a copy of the April 2008 VA medical opinion in 
order to present meaningful argument to the RO on behalf of 
his client.  There was no indication that the RO had ever 
provided the appellant's attorney-representative a copy of 
the medical opinion.  Moreover, the Board noted that the 
appellant's attorney-representative had not offered any 
further argument on the appellant's behalf.  Thus, the Board 
directed the RO to provide the appellant and her attorney-
representative a copy of the April 2008 VA medical opinion.  
Thereafter, the appellant's attorney-representative was to be 
given an opportunity to present argument on behalf of his 
client.     

In letters dated in September, October, and December 2008, 
the appellant's attorney-representative notified the RO that 
he had not yet received a copy of the April 2008 VA medical 
opinion.  In a letter from the RO to the appellant's 
attorney-representative, dated on December 22, 2008, the RO 
stated that they needed additional time to send a copy of the 
requested opinion.  However, in a letter dated the next day 
on December 23, 2008, the RO indicated that they had attached 
a copy of the April 2008 VA medical opinion for the attorney-
representative's review.  The RO requested that the attorney-
representative send his reply as soon as possible, preferably 
within 30 days.        

On February 3, 2009, the RO certified the appellant's appeal 
to the Board.       

In a Report of Contact, dated on March 9, 2009, the Board 
reported that contact was made with the attorney-
representative's paralegal regarding whether the attorney-
representative had received a copy of the April 2008 VA 
medical opinion, and if so, whether he wished to submit 
argument on the appellant's behalf.  The paralegal replied 
that the appellant's attorney-representative had received a 
copy of the April 2008 VA medical opinion but was 
dissatisfied with the opinion.  Thus, the attorney-
representative had sent a letter to the RO on February 4, 
2009, requesting a clarification addendum from the VA 
physician who had authored the April 2008 medical opinion.  
The paralegal faxed a copy of the February 2009 letter to the 
Board and it was associated with the claims file.  In the 
letter, the attorney-representative stated that the April 
2008 VA medical opinion was inadequate because the physician 
did not address the pertinent question of whether, assuming 
malaria was present four months "before service," that the 
pneumonia was aggravated at that time.  [The Board notes that 
although the attorney-representative stated that malaria was 
present four months "before service," it is clear from the 
context that he meant to say four months before the Veteran's 
death.]         

In this case, the Board has reviewed the April 2008 VA 
medical opinion and, as explained more fully below, finds 
that the opinion complies with previous Board remands and is 
responsive to the pertinent aggravation question in this 
case.  In the opinion, the VA physician concluded that the 
Veteran's malaria less likely as not aggravated his 
pneumonia.  The opinion encompasses the four months prior to 
the Veteran's death; the VA physician did not limit his 
opinion to just the period of time directly before the 
Veteran's death.  Therefore, although cognizant of the 
attorney-representative's contention that the April 2008 VA 
medical opinion was inadequate, the Board finds that the 
directives of the February and November 2008 Board remands 
were substantially satisfied.  The appeal is ripe for 
adjudication upon the merits.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran died in August 1978; his death certificate 
does not include a cause of death; terminal hospital records 
and an autopsy report indicate that the Veteran died of 
metastatic carcinoma involving the liver, lungs and lymph 
nodes.  These records also list a right pneumothorax and 
pneumonia.

2.  At the time of the Veteran's death, service connection 
had not been established for any disability.

3.  The competent medical evidence is against a nexus between 
the Veteran's fatal metastatic cancer or pneumonia and any 
incident of active service, to include an apparent remote 
episode of malaria or a claimed recurrence of malaria in 
1978; the overwhelming competent medical evidence is against 
a finding that the Veteran's pneumonia was caused or 
aggravated by malaria.     
CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA.

Duty to Notify

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2001 and May 2008 letters sent to the appellant by the RO 
adequately apprised her of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

The Court recently determined in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007) that, when adjudicating a claim for 
Dependency and Indemnity Compensation (DIC), VA must perform 
a different analysis depending upon whether a veteran was 
service connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
This notice must also inform the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.   

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the appellant was issued VCAA notification 
letters in March 2001 and May 2008.  These notices fulfilled 
the provisions of 38 U.S.C.A. § 5103(a).  The appellant has 
been informed about the information and evidence not of 
record that is necessary to substantiate her claim for 
service connection for the cause of the Veteran's death; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.  The May 2008 letter also contained notice as 
required by Dingess, including notice regarding establishing 
an effective date.

In this case, the Veteran was not service connected for any 
disabilities at the time of his death.  Thus, the RO was not 
required to inform the appellant of any disabilities that the 
Veteran was service connected for during his lifetime.  

The Board recognizes that the appellant has, at times, 
referred to the Veteran's "service-connected" malaria.  
However, the Veteran was not service-connected for malaria 
during his lifetime.  Regardless, as reported in the decision 
below, the Board is cognizant that a recorded medical history 
taken during the Veteran's in-service March 1946 
hospitalization revealed malaria occurring in 1942.  In 
addition, the Board observes that in a February 1980 note 
from a private physician, J.Y.C., M.D., Dr. J.Y.C. stated 
that he had diagnosed the Veteran with malaria in April 1978.  
Throughout this appeal, the appellant, through her attorney-
representative, has maintained that the Veteran first 
experienced malaria during service, and that it subsequently 
reoccurred in 1978, four months before his death.  According 
to the appellant, the Veteran's malaria that was present four 
months before his death, aggravated his pneumonia, which was 
one of the causes of his death.  Therefore, review of the 
claims file indicates that the appellant has been clear in 
her contention regarding aggravation and she had been 
instructed to submit all evidence.  She has displayed actual 
knowledge about the type of evidence needed to support her 
claim.  Accordingly, the Board finds that it is not necessary 
to remand the claim to send the appellant further 
notification pursuant to Hupp, 21 Vet. App. at 342.   The 
appellant has been provided documents which would inform a 
reasonable person of the evidence and information needed to 
substantiate the claim.  See, e.g., Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran displayed actual knowledge of the information and 
evidence necessary to substantiate his claim).  In view of 
the foregoing, the Board finds that a remand would not result 
in additional benefits flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994); see also Soyini v. 
Derwinski, 1 Vet. App. 541, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).   

Pursuant to the February 2008 remand decision, the RO 
obtained a medical opinion from a VA physician in April 2008.  
In August 2008, the RO issued a supplemental statement of the 
case (SSOC) to the appellant and her attorney-representative, 
and addressed the April 2008 VA medical opinion.  By an 
October 2008 decision, the Board remanded this case and 
directed the RO to provide the appellant and her attorney-
representative a copy of the April 2008 VA medical opinion 
and then offer the attorney-representative an opportunity to 
present argument on behalf of the appellant.  The RO was then 
requested to readjudicate the appellant's claim and if the 
benefit sought was not granted to the appellant's 
satisfaction, she and her attorney-representative were to be 
furnished with an SSOC.  Pursuant to the April 2008 remand, 
the RO subsequently sent the attorney-representative a copy 
of the April 2008 VA medical opinion.  The attorney-
representative responded and requested an addendum to the 
April 2008 opinion.  However, as explained more fully below, 
the Board has determined that the April 2008 VA medical 
opinion is adequate and that no addendum is necessary.  
Therefore, given that no additional evidence has been 
submitted, an additional SSOC is not required.  See 38 C.F.R. 
§ 19.37(a).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
In this case, the decision from which the appeal arises 
predated that effective date of the VCAA in November 2000.  
Thus, VCAA notice sent by the RO to the appellant in March 
2001 and May 2008, obviously could not comply with the 
express timing requirements of the law as found by the Court 
in Pelegrini.  However, the Court has held that an SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  
Here, the August 2008 SSOC satisfies a readjudication 
decision as defined by the cited legal authority and it 
postdates the above notice letters.  Providing the appellant 
with adequate notice followed by a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.          

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the appellant was provided with notice of the 
laws and regulations governing ratings and effective dates in 
the May 2008 letter, but such notice was post- decisional.  
See Pelegrini, supra.  As to this timing deficiency, the 
Board is cognizant of recent United States Court of Appeals 
for the Federal Circuit (Federal Circuit) decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error in a VCAA notice should be presumed prejudicial.  
The claimant bears the burden of demonstrating such error.  
VA then bears the burden of rebutting the presumption by 
showing that the essential fairness of the adjudication has 
not been affected.  Id.   

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claim for service connection for the 
cause of the Veteran's death, and any question relating to an 
effective date or rating is moot.  Such a lack of timely 
notice did not affect or alter the essential fairness of the 
RO's decision.  While the appellant does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the appellant contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

The appellant has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, she has been provided a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.   

Duty to Assist

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the appellant 
regarding the issue adjudicated in this decision.  As 
discussed more fully below, the Board recognizes that a 
recorded medical history taken during the Veteran's in-
service March 1946 hospitalization revealed malaria occurring 
in 1942.  The Board further observes that in a February 1980 
note from a private physician, Dr. J.Y.C., he stated that he 
had diagnosed the Veteran with malaria in April 1978.  
However, the competent medical evidence does not indicate 
that the Veteran's fatal metastatic cancer or pneumonia was 
related to his active duty, to include the apparent episode 
of in-service malaria or the claimed recurrence of malaria in 
1978.  The competent medical evidence also does not indicate 
that the Veteran's pneumonia was aggravated by the claimed 
recurrence of malaria in 1978, which was supposedly present 
four months before his death.  In regard to the question of 
aggravation, the Board specifically obtained a VA opinion as 
to whether it was at least as likely as not that the 
Veteran's malaria aggravated his pneumonia.  In April 2008, 
the RO obtained an opinion from C.V.C., M.D., which addressed 
the aforementioned question.  The Board recognizes that the 
appellant's attorney-representative found the April 2008 VA 
medical opinion inadequate and requested a clarification 
addendum.  However, as explained in more detail in the 
analysis below, the Board finds that the April 2008 VA 
medical opinion is adequate and that no addendum is 
necessary.  Under these circumstances, VA is not required to 
obtain an additional opinion as to whether the Veteran's 
death was attributable to service.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The claims file includes all known available relevant 
evidence needed to adjudicate this claim.         

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
appellant, and thus, no additional assistance or notification 
was required.  The appellant has suffered no prejudice that 
would warrant a remand, and her procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background 

The appellant contends, in essence, that the Veteran had 
malaria during service, which recurred shortly before his 
death and aggravated his fatal pneumonia, thereby materially 
contributing to her husband's death.

The Veteran's death certificate does not include a cause of 
death; terminal hospital records and an autopsy report 
indicate that the Veteran died of metastatic carcinoma 
involving the liver, lungs and lymph nodes.  These records 
also list a right pneumothorax and pneumonia.  At the time of 
the Veteran's death, service connection had not been 
established for any disability.

The service treatment records reveal only one course of 
treatment, which occurred after the Veteran was involved in a 
motor vehicle accident in March 1946.  He sustained mild to 
moderate abrasions to his face, right shoulder and left knee, 
and moderate contusions to his left flank and left iliac 
region.  The Veteran complained of pain and moderate 
tenderness in the left iliac region over a period of one 
month and a small, elongated mass was palpable.  X-rays of 
the pelvis and lumbar spine were taken and interpreted as 
negative for fractures and dislocations.  The recorded 
medical history, taken during his hospitalization, revealed 
malaria, influenza and a gunshot wound of the left hand, all 
occurring in 1942.  Service medical records also revealed 
that the veteran had a fever of unknown origin in March 1942.  
The Veteran was discharged in April 1946 after a full 
recovery. 

Post-service medical records reveal that the Veteran 
presented to the Veterans Memorial Medical Center on August 
1, 1978, complaining of enlargement of his abdomen and a 
productive cough.  Admission diagnoses included pneumonia, 
pleural effusion, bilateral.  In-patient records reveal that 
the Veteran had noticed a slight to moderate fever, weight 
loss, enlargement of his abdomen, changes in his bowel 
movements and a productive cough prior to his admission.  An 
X-ray report provides an impression of pneumonia, right.  The 
final summary provides diagnoses of cirrhosis with hepatic 
malignancy and pneumonia, right.  The final summary and the 
intern's admitting notes conflict regarding the onset of the 
Veteran's abdominal and pneumonia symptoms.  The final 
summary places onset at three weeks prior to admission.  The 
intern's admitting notes place onset at two months prior to 
admission.  The medical history revealed rheumatoid 
arthritis, urinary tract infection, heart disease and a 
hospitalization at "V. Luna Hospital."  Progress notes also 
reveal that the Veteran had previously consulted a private 
doctor regarding his symptoms and was "confined" or 
hospitalized.

The Veteran's autopsy report revealed the following causes of 
death: malignancy of the liver, lungs, lymph nodes, 
Hydrothorax, right, 1, 120 cc and 560 cc left; Ascites, 980 
cc, Atelectasis, right lung, Bronchopneumonia, left.
The appellant submitted three documents regarding prior 
medical treatment of the Veteran.  The first was a copy of an 
affidavit dated February 4, 1946, by Dr. S. J. L., in which 
he stated that he had treated the Veteran's malaria for one 
year.  Accompanying Dr. L.'s affidavit was another affidavit 
by an individual who stated that he housed and cared for the 
Veteran's malaria for about one year after the Veteran had 
escaped the death march in April 1942.  The third document 
was a handwritten note dated in February 1980 by Dr. J. Y. 
C., in which Dr. J.Y.C. stated that he had treated the 
Veteran in April 1978 for various symptoms, some of which 
were a productive cough, fever, sweating, anorexia and 
general body weakness.  Dr. J.Y.C. also gave a clinical 
diagnosis of chronic malaria and pneumonia.  He indicated 
that the Veteran's malaria may cause serious infection with 
localization of the [unclear] (pneumonic) type.

A November 2004 report by a VA physician provides that he had 
reviewed the Veteran's claims file.  The examiner referred to 
the February 1980 note from the Veteran's private medical 
doctor.  The examiner observed that the private medical 
doctor attributed the pneumonia to the Veteran's chronic 
malaria, although there was no mention of any laboratory test 
done to prove it.  The examiner expressed the opinion that 
the Veteran's pneumonia could be attributed to the Veteran's 
lung malignancy rather than the malaria.  The examiner 
observed that patients with lung cancer develop pneumonia as 
a result of obstruction of the lung airways by the growing 
mass lesion.  As a matter of fact, this was the most common 
exit of patients with lung malignancy.  It was possible that 
the pneumonia diagnosed four months earlier was due to the 
lung malignancy and not chronic malaria as his physician had 
certified.  There was neither proof nor mention of any 
laboratory test done to support the diagnosis of malaria.  In 
addition, there was no finding whatsoever of liver or spleen 
enlargement in the autopsy report, which is a prominent 
finding in a patient with chronic malaria.  Assuming that the 
Veteran had malaria four months before his demise, there was 
no evidence that he had malaria at the time of his death.

The examiner noted that there were four types of malaria, and 
stated that the most serious (falciparum malaria) could 
involve the lungs in the form of Adult Respiratory Distress 
Syndrome (ARDS) or pulmonary edema but not pneumonia.  In 
severe cases of ARDS when the brain can become involved 
(cerebral malaria) the patient might develop pneumonia 
indirectly as a result of aspiration when the patient 
develops a seizure or becomes comatose.  However, in both 
cases (ARDS and cerebral malaria) the patient becomes 
severely ill and incapacitated as a result of the severe 
malarial infection and would require prolonged 
hospitalization, usually ending up fatally.

Based on the medical certificate, it appeared that the 
Veteran was not severely ill from malaria to develop severe 
pneumonia as there was no mention or record that he was ever 
hospitalized for it.  His last hospitalization was about one 
or two months prior to his death when he was treated for 
abdominal enlargement and cough in another hospital.  
Hospitalization for ARDS or cerebral malaria is hard to miss 
and would have been included in the Veteran's medical 
history.

The physician who conducted the review of the relevant 
medical evidence in the claims file in November 2004 
concluded that the clinical course of the Veteran's illness 
pointed to the evidence on the autopsy report that the 
Veteran died of malignancy from liver, lungs and lymph nodes 
and pneumonia.  The physician further opined that the 
pneumonia no doubt contributed substantially to the Veteran's 
death but it was not likely that the malaria caused the 
pneumonia.  The examiner identified the Veteran's claims file 
as the evidence supporting the opinion, and Harrison's 
Principle of Internal Medicine as the source of the rationale 
for the opinion.

Pursuant to the February 2008 remand decision, the RO 
obtained a VA medical opinion which addressed the question of 
whether it was at least as likely as not (50 percent or 
greater probability) that the Veteran's malaria aggravated 
his pneumonia.  

In a medical opinion, dated in April 2008, Dr. C.V.C., a VA 
physician, stated that he had reviewed the Veteran's claims 
file.  In response to the question of whether the Veteran's 
malaria aggravated his pneumonia, Dr. C. opined that the 
Veteran's malaria less likely as not aggravated his 
pneumonia.  Dr. C. indicated that the findings in active 
malaria represented by the erythrocytic stage generally 
included red blood cell destruction, pancytopenia, increased 
malarial antibodies, and splenomegaly.  On the Veteran's 
admitting physical examination, he was noted to have an 
anicteric sclerae, which eliminated the presence of gross 
jaundice and a CBC finding of leukocytosis and normal 
hemoglobin levels which signified the absence of a chronic 
hemolytic process.  According to Dr. C., although the Veteran 
had fever at the time of confinement, the characteristic 
episodic fever cycle was absent.  In addition, excess 
hemoglobin in the urine or sequestration in the form of 
splenomegaly was also not detected.  Dr. C. further noted 
that post-mortem findings did not include any malaria related 
pathology with the ascites and hydrothorax determined to be a 
result of his liver cirrhosis.  Thus, in the absence of 
anemia, signs of red blood cell hemolysis, and splenomegaly, 
it was Dr. C.'s opinion that the Veteran's pneumonia was less 
likely as not aggravated by his malaria.      


III.  Analysis

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. However, that an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic diseases, such as 
malignant tumor (cancer), are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Moreover, service connection may 
be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the Veteran's death.

The Board recognizes the appellant's assertions that the 
veteran had malaria during active duty, and that a relapse of 
malaria caused or aggravated his fatal pneumonia. However, 
laypersons are not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a result, 
the appellant's lay assertions do not constitute competent 
medical evidence that the Veteran had malaria during active 
duty, and that a relapse caused or aggravated his pneumonia.

The preponderance of the competent medical evidence does not 
support the appellant's contentions.  Dr. J.Y.C.'s February 
1980 opinion that the Veteran's malaria may cause serious 
infection with localization of the [unclear] (pneumonic) 
type, does not purport to be based on a review of the 
Veteran's medical records.  In addition, Dr. J.Y.C. does not 
provide any clinical or laboratory evidence for the diagnosis 
of malaria in April 1978 or for his opinion stated above.  
Further, the opinion is offered in terms of possibility; Dr. 
J.Y.C. does not contend that it was at least as likely as not 
that the Veteran's malaria caused or aggravated his 
pneumonia.  The Board notes that an opinion expressed in 
terms such as "may," also implies "may or may not," and is 
generally too speculative to establish support for a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993); see also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient).    

To the extent that Dr. J.Y.C.'s opinion can be accorded any 
probative value, it is significantly outweighed by a November 
2004 opinion from a VA physician, which, unlike the private 
opinion, was based upon a review of the Veteran's medical 
records, to include an autopsy report.  It is supported with 
a rationale with citations to the medical record and the 
medical literature.  The Board is cognizant that this latter 
physician also used some speculative language when he 
indicated that it was "possible" that the pneumonia was due 
to the lung malignancy and not chronic malaria.  However, the 
opinion, read in its entirety, to include the reference to 
autopsy findings, links the Veteran's pneumonia to his lung 
cancer and weighs against the contended causal relationship 
as the physician found no evidence of malaria at the time of 
the Veteran's death and concluded that it was not likely 
(emphasis added) that malaria caused the Veteran's pneumonia.

While service connection was not established for malaria 
during the Veteran's lifetime, and his service treatment 
records are negative for any complaints of malaria, the Board 
recognizes that a recorded medical history taken during the 
Veteran's in-service March 1946 hospitalization revealed 
malaria occurring in 1942.  In addition, the February 1946 
affidavit by Dr. S. J. L. and its accompanying lay affidavit 
indicate that the Veteran did have in-service malaria.  
However, there is no competent medical evidence of record 
which links the Veteran's malaria in 1942 to the causes of 
his death decades later, to include his pneumonia.  In 
addition, as stated above, although Dr. J.Y.C. does not 
provide any clinical or laboratory evidence for the diagnosis 
of malaria in April 1978, even if the Board were to assume 
that the Veteran had malaria in April 1978, there is no 
competent medical evidence of record which links the April 
1978 diagnosed malaria to the Veteran's military service, nor 
is there competent medical evidence which shows a nexus 
between his April 1978 diagnosed malaria and his fatal 
pneumonia.  As previously stated, to the extent that Dr. 
J.Y.C.'s opinion is offered to show a relationship between 
the Veteran's April 1978 malaria and his fatal pneumonia, the 
Board finds that this opinion is speculative in nature and a 
finding of service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2008).  Moreover, the Board observes that the most 
probative evidence relates the Veteran's 1978 pneumonia to 
his metastatic cancer rather than to remote or claimed recent 
malaria.   

In regard to the question of whether it was at least as 
likely as not that the Veteran's malaria aggravated his 
pneumonia, the Board observes that in a April 2008 VA medical 
opinion, Dr. C.V.C opined that the Veteran's malaria less 
likely as not aggravated his pneumonia.  The Board attaches 
significant probative value to this conclusion because Dr. 
C.V.C. specifically noted that he had reviewed the Veteran's 
claims file.  In addition, the opinion is supported with a 
rationale with citations to the clinical record and medical 
literature.  

The Board recognizes that in the February 2009 letter from 
the appellant's attorney-representative, he stated that the 
April 2008 VA medical opinion was based upon whether or not 
the Veteran's malaria was present at the time of death and 
whether the pneumonia was aggravated at the time of death.  
According to the attorney-representative, the examiner did 
not address the pertinent question of whether, assuming 
malaria was present four months before the Veteran's death, 
that the pneumonia was aggravated at that time.  This 
assertion has no merit.  Dr. C.V.C. observed that there was 
no evidence showing that the Veteran had malaria upon his 
death, and that finding was a part of his rationale for his 
aforementioned opinion.  It is clear that Dr. C.V.C. reviewed 
the claims file and his opinion encompassed the four months 
prior to the Veteran's death; he did not limit his opinion to 
just the period of time directly prior to the Veteran's 
death.  Given that the Veteran's malaria was not present at 
the time of his death, clearly it had resolved within the 
four-month period prior to his death.  As noted by a VA 
examiner in a November 2004 opinion, it appeared that the 
Veteran was not severely ill from malaria to develop severe 
pneumonia as there was no mention or record that he was ever 
hospitalized for it.  According to the examiner, there was no 
finding of malaria upon the Veteran's last hospitalization 
about one or two months prior to his death.  The Veteran's 
pneumonia is not apparent until just prior to his death.  It 
was later observed that autopsy findings were not even 
consistent with a recent episode of malaria.  Thus, any 
malaria had resolved during that four-month period of time 
prior to his death, which is consistent with Dr. C.V.C. 
opinion that it was less likely than not that the Veteran's 
malaria aggravated his subsequent development of pneumonia.  
The physician also provided a rationale for linking the 
Veteran's pneumonia with his metastatic lung cancer.  
Therefore, the Board finds that this opinion takes into 
consideration any malaria that was present four months prior 
to the Veteran's death, and is adequate for the purpose of 
deciding this claim.  

In summation, the Board finds that the overwhelming 
preponderance of the evidence shows that the Veteran died of 
complications of metastatic cancer.  His cancer was first 
shown decades post-service and there is no competent evidence 
that suggests a nexus between such and service.  Service 
connection was not in effect for any disease or disability 
during the Veteran's lifetime.  As to the alleged role of 
malaria in the Veteran's death, there is some medical 
evidence of an isolated episode decades before death during 
service that resolved without any apparent residuals.  There 
is also medical evidence of another episode approximately 4 
months prior to death, although there is no laboratory 
evidence to support the diagnosis and it is apparent that 
autopsy findings are not consistent with a recent relapse of 
malaria.  More importantly, competent opinions have been 
obtained regarding the claim that malaria caused or 
aggravated the veteran's fatal pneumonia.  These opinions are 
supported by a rationale.  The VA physicians who have 
addressed this matter have found no basis for the contended 
causal relationship.  The most recent physician to examine 
the question unequivocally opined that malaria did not cause 
or aggravate the Veteran's pneumonia as alleged.  The opinion 
is extensive in nature and supported by a rationale with 
citation to the clinical, laboratory and autopsy findings and 
to the medical literature.  The attorney-representative's 
reference to the lack of an opinion regarding aggravation of 
pneumonia four months prior to death is a red herring.  The 
opinions that have been obtained raise serious questions as 
to whether the veteran even had malaria in 1978- again, the 
most recent physician pointed out that autopsy findings are 
not consistent with a recent episode of such a disease-but in 
any event they clearly and unequivocally rule out any 
causative role whatsoever in the Veteran's death, to include 
the assertion that malaria caused or aggravated pneumonia.  
The undersigned has seen few medical opinions that are better 
reasoned and supported than the most recent one in question 
where the physician had autopsy findings to review; I find no 
justification to obtain another opinion or addendum.

Accordingly, in light of the above, the Board concludes that 
service connection for the cause of the Veteran's death is 
not warranted.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application. 38 U.S.C.A. § 
5107(b); see also, e.g., Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 7 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


